United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.K., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-277
Issued: August 9, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 9, 2009 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated June 15, 2009. Under 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a right arm or shoulder strain in the performance
of duty.
FACTUAL HISTORY
On April 5, 2009 appellant, a 33-year-old baggage screener, filed an occupational disease
claim for a right arm and shoulder condition causally related to her employment duties of
repetitive baggage handling.
On April 8, 2009 the Office advised appellant that it required additional information to
determine whether she was eligible for compensation benefits. It asked her to submit a

comprehensive medical report from a treating physician describing her symptoms and the medical
reasons for her condition and an opinion as to whether her claimed condition was causally related
to her federal employment. The Office requested that appellant submit any additional evidence
within 30 days.
In an April 4, 2009 treatment note, Dr. Dale E. Epper, Board-certified in family practice,
stated that appellant had a strained muscle. He advised that she had a tear or pull in the muscle due
to overexertion or stretching. Dr. Epper advised that, although most muscle pulls heal within a few
days, the more severe strains could require weeks to heal. He recommended that appellant treat her
muscle strain with rest, ice, heat and compression. Appellant was to avoid strenuous activities
which tended to bring on muscle pain. Dr. Epper prescribed exercises to strengthen and stretch the
injured muscle. He stated that he would schedule a follow-up appointment if appellant’s condition
did not improve in two weeks.
Appellant submitted two work capacity evaluations from Dr. Epper which diagnosed
right arm and shoulder strain and placed her on modified duty from April 4 through 30, 2009.
Dr. Epper outlined restrictions on standing, walking, sitting, kneeling, bending, stooping,
twisting, grasping, fine manipulation, reaching above the shoulder, pushing/pulling, lifting and
operating machinery.
On May 2, 2009 appellant further described her injury. She injured her right upper arm,
from the forearm to the shoulder, due to repetitive lifting and repacking heavy items during
February 2009. Appellant explained that in February there was a shortage of female workers and
therefore she had to perform many tasks, including lifting, folding and loading baby carriages and
removing heavy items from the machine table. On March 30, 2009 she was asked to rerun a bag,
but because her arm was weak she hit her upper back on the x-ray machine behind her.
By decision dated June 15, 2009, the Office denied appellant’s claim, finding that she
failed to submit sufficient medical evidence to establish that she sustained a right arm and
shoulder condition in the performance of duty.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged, and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.2 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

2

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence, a causal relationship between her claimed right arm and shoulder strain and
her federal employment. This burden includes providing medical evidence from a physician who
concludes that the disabling condition is causally related to employment factors and supports that
conclusion with sound medical reasoning.5
ANALYSIS
In the instant case, the Office accepted that appellant performed repetitive lifting of
luggage and items as a baggage screener. The Board finds that appellant failed to submit
sufficient medical opinion evidence addressing how her claimed right arm and shoulder
condition was due to factors of her employment. For this reason, she has not discharged her
burden of proof.
The April 4, 2009 treatment records from Dr. Epper noted that appellant had a strained
muscle caused by overexertion or stretching. He advised her to rest the muscle and treat it with
ice, heat and compression and to avoid strenuous activities. In the April 4 and 19, 2009 reports,
Dr. Epper diagnosed right arm and right shoulder strain and placed her on modified duty from
April 4 to 30, 2009 under specified work restrictions. These form treatment records fail to
provide any history of the repetitive work duties appellant performed or medical opinion
explaining how the claimed condition or disability was causally related to her employment
activities.6 The weight of medical opinion is determined by the opportunity for and
thoroughness of examination, the accuracy and completeness of physician’s knowledge of the
facts of the case, the medical history provided, the care of analysis manifested and the medical
4

Id.

5

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

6

William C. Thomas, 45 ECAB 591 (1994).

3

rationale expressed in support of the stated conclusions.7 Appellant did not submit any narrative
medical opinion which described her job duties or explained the medical process through which
such duties would be competent to cause the claimed right arm or shoulder condition.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.8 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that her
right arm or shoulder condition was sustained in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the June 15, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: August 9, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

See Anna C. Leanza, 48 ECAB 115 (1996).

8

Id.

4

